DETAILED ACTION
	In response to the Amendment filed on 6/9/22, claims 12 and 13 have been canceled. Claims 1-11 and 14-18 are pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kitazawa et al. (US Pub No. 2013/0020755 A1).
Regarding Claim 16, Kitazawa et al. discloses
	a suction unit (22) that suctions a recording material included in a recording-
material stack from above (Fig. 10A), the suction unit moving the suctioned recording
material in an intersecting direction (in the downstream direction) intersecting a vertical
direction, the suction unit including a plate-shaped movable member (i.e. the
downstream wall/36a, that extends in the width direction and lies above 50 in Fig. 10B)
that separates a depressurized space (chamber 37) provided by the suction from an
atmospheric space (i.e. the outer environment) being at atmospheric pressure, the
movable member being movable in an up-and-down direction (Fig. 9B to Fig. 10A),
	wherein the plate-shaped movable member has a projecting part (i.e. the
longitudinal wall of 36, perpendicular to the downstream wall and as seen at the
forefront of Fig. 9A) projecting in a direction intersecting a direction in which the
movable member extends (i.e. longitudinal/conveying direction being perpendicular to
widthwise).
wherein the plate-shaped movable member is one of a plurality of movable
members (two walls 36a, two walls 36b in Fig. 8A),
	wherein a first one of the movable members (one 36b) and a second one of the movable members (the other 36a) each extend in one direction (i.e. vertically) and partially overlap each other (i.e. vertically, as viewed from the left/right directions in Fig. 8A) such that the second movable member (the other/left 36a) faces a first surface of the first movable member (i.e. left facing surface of the left 36b) while the first movable member (the left 36b) faces a first surface of the second movable member (i.e. the right facing surface of the left 36a).

Allowable Subject Matter
Claims 1-11, 14, 15, 17 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art of record shows the tilting operation as claimed (Claims 1-11, 14, 15 and 18) or a member having the counter surface to be attached to a receiving member in such a manner as to be elastically deformed as illustrated in Figures 14/15 (Claim 17).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
In response to Applicant’s argument that “claim 16 has been amended by incorporating a part of the allowable claim 6…Accordingly, claims 1 and 16-17 should be allowable.”, it is noted that the part of allowable claim 6 incorporated is read upon by Kitazawa et al. (see rejection above), wherein the distinguishing part of allowable claim 6 is not incorporated. The entirety of previously indicated allowable claim 6 is not incorporated.
Applicant's arguments filed 6/9/22 (with respect to Claim 16) have been fully considered but they are not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fujikura et al. (US Patent No. 8,608,157) discloses a suction unit with a movable
skirt but is raised by the lift plate.
Yang et al. (US Patent No. 6,398,206) discloses a suction unit with a movable
skirt but is silent as to how it is moved.
Otsuka et al. (US Pub No. 2015/0220054) discloses a suction unit with a
movable skirt that is raised with a topmost sheet attached.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASAD GOKHALE whose telephone number is (571)270-3543. The examiner can normally be reached Monday-Friday, 9am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571) 272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PRASAD V GOKHALE/Primary Examiner, Art Unit 3653                                                                                                                                                                                                        July 19, 2022